PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/340,960
Filing Date: 10 Apr 2019
Appellant(s): Ertle et al.



__________________
Travis W. Baxter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 5 is no longer rejected as being indefinite under 35 USC 112(b).

(2) Response to Argument
Claim 1 stands rejected under 35 USC 102(a)(1) as being anticipated by Leidig
Appellant argues that Leidig’s use of the term “contact point” means that there is one and only one contact point.  The examiner disagrees.  The term “contact point” appears three times in the Leidig reference (in col. 1 and claims 3 and 15).  However each of these citations are describing the location of a clearance.  Claim 15 recites, in part, “a radial clearance existing between the core and a tappet in the area of a contact point.”  The citations to a contact point do not state that this is the only contact point.  The spring (70) biases the valve element (42, 46, 52) up to engage the armature (34).  This engagement does not result in the valve element precariously engaging at a single point at all times when the armature moves the valve element.  So, the disclosed contact point in Leidig is one of many contact points along the contact surface1.   
.

Claims 1-5 and 7-12 stand rejected under 35 USC 103 as being unpatentable over Voss in view of Leidig
Appellant reiterates the criticism of Leidig that is addressed above.  Appellant also argues that Voss expresses a desire to reduce the manufacturing process and feels that modifying Voss with the teachings of Leidig would add complexity.  So, appellant’s position is that Voss teaches away from making the modification set forth in the rejection.  The examiner disagrees.  Appellant has presented no evidence that the combination would be any more complex or costly .

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC KEASEL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
    

    
        1 In arguendo, even if the surface in question only had a single contact point, the surface could reasonably be called a contact surface because it is a surface that includes a contact point.